Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 1 of 11 Page ID #:191



   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     PETER H. KLEE, Cal. Bar No. 111707
   3 MARC J. FELDMAN, Cal. Bar No. 144830
     JACK F. BURNS, Cal. Bar No. 290523
   4 501 West Broadway, 19th Floor
     San Diego, California 92101-3598
   5 Telephone: 619.338.6500
     Facsimile: 619.234.3815
   6 E mail       pklee@sheppardmullin.com
                         mfeldman@sheppardmullin.com
   7
       Attorneys for Allstate Insurance Company
   8
                                        UNITED STATES DISTRICT COURT
   9
                                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11
     ALAN BAKER,                                          Case No. 2:19-cv-08024-ODW-JC
  12 LINDA B. OLIVER,
                                                          ALLSTATE’S ANSWER TO THE
  13                     Plaintiffs,                      COMPLAINT
  14            v.                                        Hon. Otis D. Wright II
                                                          Dept:     First Street Courthouse,
  15 ALLSTATE INSURANCE COMPANY,                          Courtroom 5D
     and DOES 1 through 10, inclusive,
  16                                                      Complaint Filed: August 16, 2018
                 Defendants.                              Trial Date: Not yet set.
  17
  18
                 Defendant Allstate Insurance Company hereby answers the Complaint filed by
  19
       plaintiffs Alan Baker and Linda B. Oliver by admitting, denying, and alleging as follows:
  20
                1.       Allstate admits the allegations of paragraph 1 of the Complaint.
  21
                2.       Allstate admits the allegations of paragraph 2 to the Complaint.
  22
                3.       Answering the allegations in paragraph 3 of the Complaint, Allstate admits
  23
       that Edward Carrasco was and is an adult individual working in the County of Los Angeles
  24
       as an employee for Allstate, that he was and is a claims adjuster, and that he was acting
  25
       within the scope of his employment with Allstate at all times he worked on plaintiffs’
  26
       insurance claim. To the extent any further response is required, Allstate denies the
  27
       remaining allegations, if any, contained in paragraph 3.
  28

                                                       -1-
       SMRH:4823-2155-8189.1                                   ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 2 of 11 Page ID #:192



   1            4.       Allstate lacks information sufficient to form a belief as to the truth of the
   2 allegations contained in paragraph 4 regarding DOES 1 through 10, and on that basis
   3 denies them. To the extent any further response is required, Allstate denies the remaining
   4 allegations, if any, contained in paragraph 4.
   5            5.       Answering the allegations in paragraph 5 of the Complaint, Allstate admits
   6 that Carrasco (formerly a named defendant) was and is an employee of Allstate. To the
   7 extent any further response is required, Allstate denies the remaining allegations, if any,
   8 contained in paragraph 5.
   9            6.       Allstate admits the allegations of paragraph 6 of the Complaint.
  10            7.       Answering the allegations in paragraph 7 of the Complaint, Allstate admits
  11 that a portion of the policy was attached to the Complaint. Allstate denies that the entire
  12 policy was attached to the Complaint.
  13            8.       Allstate admits the allegations of paragraph 8 of the Complaint.
  14            9.       Allstate admits the allegations of paragraph 9 of the Complaint.
  15            10.      Allstate admits the allegations of paragraph 10 of the Complaint.
  16            11.      Paragraph 11 purports to quote from the Allstate insurance policy. Allstate
  17 admits that it is an incomplete quotation. Allstate further responds that the policy speaks
  18 for itself. To the extent any further response is required, Allstate denies the remaining
  19 allegations, if any, contained in paragraph 11.
  20            12.      Answering the allegations in paragraph 12 of the Complaint, Allstate admits
  21 that plaintiffs reported a water loss on or about September 20, 2018, that the water loss
  22 caused damage to flooring, walls, ceiling, molding, and millwork, and that Allstate
  23 assigned claim number 0517768081 to the loss. Allstate lacks information sufficient to
  24 form a belief as to the truth of the remaining allegations contained in paragraph 12 and on
  25 that basis denies them.
  26            13.      Answering the allegations in paragraph 13 of the Complaint, Allstate admits
  27 that a remediation company called ServPro provided water damage remediation services,
  28 and that it paid ServPro for the remediation services. Allstate also admits that plaintiffs

                                                         -2-
       SMRH:4823-2155-8189.1                                     ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 3 of 11 Page ID #:193



   1 temporarily relocated to a rental house located at 800 N. Harper Avenue, and that it rented
   2 a temporary home for plaintiffs, where they currently reside, at a cost of roughly $15,000
   3 per month. Allstate also admits that its vendors collected and stored plaintiffs’ personal
   4 property. Allstate lacks information sufficient to form a belief as to the truth of the
   5 remaining allegations contained in paragraph 13 and on that basis denies them.
   6            14.      Answering the allegations in paragraph 14 through 18 of the Complaint,
   7 Allstate admits that plaintiffs’ Hancock Park residence has four bedrooms, four bathrooms,
   8 a pool, a detached pool house, and that it is approximately 4,000 square feet, and that
   9 Zillow estimates its value at over $3,000,000 ($3,319,709 as of the time of this Answer).
  10 Allstate admits that Hancock Park is a historic neighborhood in Los Angeles, that it has
  11 been designated a “Historic Preservation Overlay Zone,” and that certain construction and
  12 changes to Hancock Park residences must be reviewed. Allstate lacks information
  13 sufficient to form a belief as to the truth of the remaining allegations contained in
  14 paragraphs 14 through 18, and on that basis denies them.
  15            15.      Answering the allegations in paragraph 19 of the Complaint, Allstate admits
  16 that plaintiffs hired Mackey Construction & Restoration, and that Mackey submitted an
  17 estimate of $394,713.60. Allstate lacks information sufficient to form a belief as to the
  18 truth of the remaining allegations contained in paragraph 19, and on that basis denies them.
  19            16.      Answering the allegations in paragraph 20 of the Complaint, Allstate admits
  20 that Allstate retained Baldwin Construction to provide an estimate for repairs to plaintiffs’
  21 property, that Baldwin’s office is in San Dimas, California, and that Baldwin’s initial
  22 estimate was $144,494.09. Allstate admits that, after receiving this estimate, it
  23 communicated to plaintiffs that the Mackey bid of over $390,000 was rejected. Allstate
  24 denies that it or its employees intentionally selected a contractor that they knew would
  25 provide a substantially lower estimate. Allstate denies that it or its employees acted
  26 wrongfully in obtaining a competing bid, or in rejecting Mackey’s bid. To the extent any
  27 further response is required, Allstate denies the remaining allegations, if any, contained in
  28 paragraph 20.

                                                      -3-
       SMRH:4823-2155-8189.1                                  ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 4 of 11 Page ID #:194



   1            17.      Answering the allegations in paragraph 21 of the Complaint, Allstate admits
   2 that it paid certain invoices submitted by Mackey. Allstate denies that it delayed or stalled
   3 repairs on plaintiffs’ property. To the extent any further response is required, Allstate
   4 denies the remaining allegations, if any, contained in paragraph 21.
   5            18.      Allstate denies the allegations of paragraph 22 of the Complaint.
   6            19.      Answering the allegations in paragraph 23 of the Complaint, Allstate admits
   7 that plaintiffs’ public adjuster hired a third-party company to prepare an estimate, and that
   8 the estimate was approximately $365,000. Allstate denies that it disregarded or ignored
   9 this estimate. To the extent any further response is required, Allstate denies the remaining
  10 allegations, if any, contained in paragraph 23.
  11            20.      Answering the allegations in paragraph 24 of the Complaint, Allstate denies
  12 that it failed or refused to timely reimburse plaintiffs for covered costs, expenses, and
  13 damages. To the extent any further response is required, Allstate denies the remaining
  14 allegations, if any, contained in paragraph 24.
  15            21.      Allstate denies the allegations of paragraph 25 of the Complaint.
  16            22.      Answering the allegations in paragraph 26 of the Complaint, Allstate admits
  17 that it advised plaintiffs that the statutory 12 month term of their additional living expenses
  18 was coming to an end before it extended the additional living expenses term. Allstate
  19 denies that plaintiffs were ever forced to vacate the temporary housing. Allstate denies
  20 that it delayed or stalled plaintiffs or Mackey, or that it prevented construction repairs from
  21 being completed. Allstate lacks information sufficient to form a belief as to the truth of the
  22 remaining allegations contained in paragraph 26, and on that basis denies them.
  23            23.      Allstate denies the allegations of paragraph 27 of the Complaint.
  24                                     FIRST CAUSE OF ACTION
  25            24.      Paragraphs 28 through 35 are no longer applicable to this case in light of the
  26 Court’s November 20, 2019 order, and therefore no response is required. To the extent
  27 that any further response is required, Allstate denies the allegations contained in
  28 paragraphs 28 through 35.

                                                        -4-
       SMRH:4823-2155-8189.1                                    ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 5 of 11 Page ID #:195



   1                                    SECOND CAUSE OF ACTION
   2            25.      Answering the allegations in paragraph 36 of the Complaint, Allstate restates
   3 and incorporates its responses to all allegations incorporated by virtue of the
   4 aforementioned paragraph.
   5            26.      Allstate denies the allegations of paragraph 37 of the Complaint.
   6            27.      Allstate believes that paragraph 38 was omitted from the Complaint, and that
   7 no response is required. To the extent that any further response is required, Allstate denies
   8 the allegations of paragraph 38.
   9            28.      Allstate denies the allegations of paragraph 39 of the Complaint.
  10            29.      Allstate denies the allegations of paragraph 40 of the Complaint.
  11            30.      Allstate denies the allegations of paragraph 41 of the Complaint.
  12            31.      Allstate denies the allegations of paragraph 42 of the Complaint.
  13                           THIRD THROUGH SEVENTH CAUSES OF ACTION
  14            32.      Paragraphs 43 through 68 are no longer applicable to this case in light of the
  15 Court’s November 20, 2019 order, and therefore no response is required. To the extent
  16 that any further response is required, Allstate denies the allegations contained in
  17 paragraphs 43 through 68.
  18                                        PRAYER FOR RELIEF
  19            1.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
  20 1 of the Complaint’s prayer for relief.
  21            2.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
  22 2 of the Complaint’s prayer for relief.
  23            3.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
  24 3 of the Complaint’s prayer for relief.
  25            4.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
  26 4 of the Complaint’s prayer for relief.
  27            5.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
  28 5 of the Complaint’s prayer for relief.

                                                         -5-
       SMRH:4823-2155-8189.1                                      ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 6 of 11 Page ID #:196



   1            6.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
   2 6 of the Complaint’s prayer for relief.
   3            7.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
   4 7 of the Complaint’s prayer for relief.
   5            8.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
   6 8 of the Complaint’s prayer for relief.
   7            9.       Allstate denies that plaintiffs are entitled to the relief they seek in paragraph
   8 9 of the Complaint’s prayer for relief.
   9                                                DEFENSES
  10            Without conceding that it has the burden of proof as to any of these matters, Allstate
  11 submits the following defenses:
  12                                            FIRST DEFENSE
  13                               (Failure to Comply with Contract Terms)
  14            The Complaint, and each purported cause of action therein, is barred to the extent
  15 that plaintiffs or any insured failed to fully comply with all the terms and conditions of the
  16 policy that are necessary for recovery.
  17                                          SECOND DEFENSE
  18                                           (Failure to Mitigate)
  19            Allstate is informed and believes, and based thereon alleges, that plaintiffs failed to
  20 mitigate their damages, if any, alleged or otherwise, and are therefore estopped from
  21 making or pursuing any claim thereon.
  22                                            THIRD DEFENSE
  23                                 (Comparative or Contributory Fault)
  24            Without in any way admitting that plaintiffs were in any way damaged, Allstate is
  25 informed and believes, and based thereon alleges, that if plaintiffs were damaged, the
  26 damages complained of were proximately caused in whole or in part by the comparative or
  27 contributory fault and negligence of plaintiffs and/or their agents and representatives.
  28

                                                         -6-
       SMRH:4823-2155-8189.1                                      ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 7 of 11 Page ID #:197



   1                                        FOURTH DEFENSE
   2                                     (Conduct of Third Parties)
   3            Without in any way admitting that plaintiffs were in any way damaged, Allstate is
   4 informed and believes, and based thereon alleges, that if plaintiffs were damaged, the
   5 damage was caused in whole or in part by the acts of third parties other than Allstate.
   6                                          FIFTH DEFENSE
   7                                            (Offset/Credit)
   8            In the event there is a finding of damages for plaintiffs, such damages must be
   9 offset to the extent plaintiffs received monetary benefits from collateral sources and/or
  10 money previously paid by Allstate in satisfaction of the plaintiffs damages, and/or by the
  11 amounts plaintiffs owe to Allstate and/or the credits to which Allstate is entitled from
  12 plaintiffs.
  13                                          SIXTH DEFENSE
  14                                    (Material Misrepresentation)
  15            To the extent that plaintiffs or any insured made a material misrepresentation during
  16 the claim or in connection with the insurance application, including a misrepresentation
  17 about the basis for any costs, and whether the costs were caused by the water loss, the
  18 Complaint, and each purported cause of action therein, is barred.
  19                                       SEVENTH DEFENSE
  20                                        (Condition Precedent)
  21            The Complaint, and each purported cause of action therein, is barred to the extent
  22 that plaintiffs failed to perform certain conditions precedent to any obligations or
  23 indebtedness that Allstate might otherwise have had toward him.
  24                                        EIGHTH DEFENSE
  25                                               (Waiver)
  26            Allstate is informed and believes, and based thereon alleges, that plaintiffs, by their
  27 actions, knowingly, voluntarily, and willingly waived any rights they may otherwise have
  28 had against Allstate.

                                                      -7-
       SMRH:4823-2155-8189.1                                   ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 8 of 11 Page ID #:198



   1                                            NINTH DEFENSE
   2                                                (Estoppel)
   3            Allstate is informed and believes, and based thereon alleges, that plaintiffs are
   4 estopped from asserting the claims set forth in the Complaint.
   5                                           TENTH DEFENSE
   6                                             (Unclean Hands)
   7            Allstate is informed and believes, and based thereon alleges, that plaintiffs’ claims
   8 are barred by the doctrine of unclean hands.
   9                                         ELEVENTH DEFENSE
  10                                        (Exclusions from Coverage)
  11            The Complaint, and each purported cause of action therein, is barred and/or limited
  12 by one or more exclusions and limitations contained within the insurance policy issued to
  13 plaintiffs.
  14                                          TWELFTH DEFENSE
  15                           (Exclusions from “Losses We Do Not Cover” Provision)
  16            Plaintiffs’ claims are barred by the Losses We Do Not Cover provision in the
  17 Allstate policy, including, but not limited to, the exclusions for damages arising from
  18 floods or water, and for those consisting of or caused by wear and tear, aging, marring,
  19 scratching, deterioration, inherent vice, or latent defect, rust or other corrosion, mold, or
  20 wet or dry rot.
  21                                        THIRTEENTH DEFENSE
  22                                      (Exclusions By Endorsements)
  23            Plaintiffs’ claims are barred by the exclusions included in the Allstate policy
  24 endorsements.
  25                                        FOURTEENTH DEFENSE
  26                                            (Other Insurance)
  27            Plaintiffs’ claims are barred by the “Other Insurance” provision in the Allstate
  28 policy, to the extent plaintiffs maintained other insurance coverage.

                                                       -8-
       SMRH:4823-2155-8189.1                                     ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 9 of 11 Page ID #:199



   1                                      FIFTEENTH DEFENSE
   2                                           (Proof of Claim)
   3            Plaintiffs’ claims are barred because they failed to comply with the Proof of Claim
   4 requirements of their Allstate policy, including, but not limited to, the requirement that in
   5 the event of the loss, plaintiffs were required to:
   6            f) as often as we reasonably require . . . show [Allstate] the damaged
   7            property.
   8                                      SIXTEENTH DEFENSE
   9                                      (Action Against Allstate)
  10            Plaintiffs’ claims are barred to the extent that plaintiffs failed to comply with the
  11 Action Against Allstate provision in the Policy:
  12            No suit or action may be brought against us unless there has been full
  13            compliance with all policy terms. Any suit or action must be brought within
  14            one year after the inception of loss or damage.
  15                                    SEVENTEENTH DEFENSE
  16                                        (Failure to Cooperate)
  17            The Complaint, and each purported cause of action therein, is barred because
  18 plaintiffs failed to cooperate in Allstate’s attempts to investigate the claim.
  19                                     EIGHTEENTH DEFENSE
  20                                         (Right to Appraisal)
  21            The Policy permits Allstate to demand an appraisal to set the amount of the loss,
  22 and Allstate hereby reserves its right to demand appraisal pursuant to the terms of the
  23 Policy.
  24                                     NINETEENTH DEFENSE
  25                                             (Due Process)
  26            An award of punitive damages greater than that of compensatory damages would
  27 violate Allstate’s rights to due process under both the United States Constitution and the
  28 California Constitution.

                                                       -9-
       SMRH:4823-2155-8189.1                                   ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 10 of 11 Page ID #:200



    1                                       TWENTIETH DEFENSE
    2                                              (Due Process)
    3            Civil Code section 3294 is unconstitutionally vague under the Due Process Clause
    4 of the United States Constitution and the California Constitution.
    5                                     TWENTY-FIRST DEFENSE
    6                                              (Due Process)
    7            Any award of punitive damages based on anything other than Allstate’s conduct
    8 specific to this lawsuit and/or to plaintiffs would violate the Due Process Clause of the
    9 Fourteenth Amendment to the United States Constitution and the California Constitution,
   10 because any other judgment for punitive damages in this case cannot protect Allstate
   11 against impermissible punishment for the same alleged wrong.
   12                                    TWENTY-SECOND DEFENSE
   13                                              (Due Process)
   14            Unless both liability for punitive damages and the appropriate amount of punitive
   15 damages are required to be established by clear and convincing evidence, any award of
   16 punitive damages would violate the Due Process rights guaranteed by the Fourteenth
   17 Amendment to the United States Constitution and the California Constitution.
   18                                     TWENTY-THIRD DEFENSE
   19                                         (Reservation of Rights)
   20            Allstate reserves the right to allege additional defenses upon the discovery of
   21 additional facts or information.
   22            Wherefore Allstate prays for relief as follows:
   23            1.       That plaintiffs take nothing by reason of the Complaint;
   24            2.       For attorney’s fees and costs incurred in the defense of this action; and
   25            3.       For such other and further relief as the Court may deem just and proper.
   26
   27
   28

                                                        -10-
        SMRH:4823-2155-8189.1                                    ALLSTATE’S ANSWER TO THE COMPLAINT
Case 2:19-cv-08024-ODW-JC Document 23 Filed 11/26/19 Page 11 of 11 Page ID #:201



    1 Dated: November 26, 2019      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    2
    3                               By                 /s/ Marc J. Feldman
    4                                                      PETER KLEE
                                                      MARC J. FELDMAN
    5                                                     JACK BURNS
                                                    Attorneys for Defendant
    6
                                                   Allstate Insurance Company
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                           -11-
        SMRH:4823-2155-8189.1                     ALLSTATE’S ANSWER TO THE COMPLAINT
